DETAILED ACTION
This is in response to Applicant’s Reply dated 11/11/21.  Claims 1, 4, 7-8, and 10 have been examined.  Claims 2-3, 5-6, 9, and 11-12 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta (US 2016/0269486) hereafter Gupta486 in view of Gupta (US 9,717,110) hereafter Gupta110.

Regarding Claim 1 (Currently Amended),
An information processing apparatus comprising: 
a first detector that detects a remaining battery level of each one of IoT devices in a network [Gupta486: 0056; an IoE device 102 looking for a relay can detect and select a suitable relay device based on the discovery message(s) broadcast by other IoE devices 102 of the network 100; for example, the IoE device 102 may identify the device within its transmission range that meets or satisfies any data latency parameters and will have the least energy load relative to remaining battery power to serve as a relay]; 

a second detector that detects a QOS of each one of the IoT devices [Gupta486: QOS == data latency parameters; 0056; an IoE device 102 looking for a relay can detect and select a suitable relay device based on the discovery message(s) broadcast by other IoE devices 102 of the network 100; for example, the IoE device 102 may identify the device within its transmission range that meets or satisfies any data latency parameters and will have the least energy load relative to remaining battery power to serve as a relay]; 

an uplink controller that controls an IoT device to perform multihop routing via at least two relays … [Gupta486: first controller == processor in IoE device; two relays == other IoE devices or UEs; Figs. 1-2; 0035; although capable of establishing a downlink with a base station 104, in some instances one or more of the IoE devices 102 may not have sufficient power to be able to establish an uplink to a base station 104; the IoE device 102 may utilize communications with other IoE devices 102 and/or UEs 106 to facilitate indirect communication with a base station; 0028; IoE devices with a other potential wireless communication devices (e.g., other IoE devices, UEs, access points, gateways, base stations, etc.) for relaying to the base station 104; 0057; IoE device 102a may be looking for a suitable relay to facilitate communications with base station 104; accordingly, the IoE device 102a may initially identify the other IoE devices 102 within its range]; and 
Note:
Identifying and utilizing multiple other IOE devices for relays reads on multihop routing via at least two relays.

a downlink controller that selects at least one relay … based on remaining battery levels and QoSs and controls the base station to use, on a down-link from the base station to the IoT device, the selected relay except for relays with low remaining battery levels and relays with poor QOSs, in order to transfer data to the IoT devices [Gupta486: 0066; QoS == pathloss or latency requirement; low remaining battery levels == energy consumption or battery life; the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters; for example, the wireless communication device may identify the other wireless communication devices (i) within a certain range based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on  energy consumption or a battery life of the other wireless communication device; 0038; a wireless communication device includes IoE devices, UEs, access points, gateways, base stations, etc.; 0059-60; the IoE device 102a can determine which IoE device minimizes the energy load (or maximizes the battery life expectancy) based on the information (e.g., current rate of energy consumption, remaining battery, energy required to transmit a packet of certain length(s), etc.) included in the discovery messages broadcast by the IoE devices; the IoE device 102a determines or calculates a power savings, battery life, and/or other parameter associated with utilizing a relay as compared to a direct path communication to the base station 104; 0051; in some instances an IoE device 102 only broadcasts a discovery message if it meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices; 0035; one or more of the IoE devices 102a-102e can receive data, from one or both of the base stations 104a and 104b, via a downlink; 0028; IoE devices with a good route to a base station/gateway (e.g., IoE devices with low pathloss to the base station) can broadcast information in these discovery frames that allow other IoE devices to discover them and select them as a relay, if appropriate].
Note: 
Controller is inherent in a base station.

an uplink controller that controls … multihop routing via at least two relays on an upload of data from the IoT device to a base station … and a downlink controller that selects at least one relay from among said at least two relays based on remaining battery levels and QoSs and controls … the selected relay ….

POSITA would have considered capability in Gupta110’s base station to select a relay among multiple candidates based on energy consumption and would have incorporated that into Gupta486’s selection process of a relay based on energy consumption or battery life for transmission from base station to IoE devices.

Gupta110 teaches:
an uplink controller that controls an IoT device to perform multihop routing via at least two relays on an upload of data from the IoT device to a base station [Gupta110: Fig. 5B; Col. 16 / lines 28-42; leaf IOE devices 120 may each broadcast discovery chirps 565, such as discovery chirp 510 discussed with respect to FIG. 5A, within a discovery period, to relay IOE devices 130 within range 150; each of the relay IOE devices 130 may aggregate the information from received discovery chirps 510 into a respective list of leaf IOE devices 120 that they could potentially serve; each relay IOE device 130 may then send that information as a potential leaf list signal 570 (e.g., each sending a respective leaf list signal 570) to the respective base stations 110 that the relay IOE devices 130 are in communication with];


a downlink controller that selects at least one relay from among said at least two relays based on remaining battery levels and/or QoSs and controls the base station to use, on a down-link from the base station to the IoT device, the selected relay except for relays with low remaining battery levels and relays with poor QOSs, in order to transfer data to the IoT devices [Gupta110: Fig. 5B; Col. 10 / lines 27-41-46; the relay selection module 208 of base station 110 may be used to process information contained in a potential leaf lists received from relay IOE devices 130 (e.g., as those relay IOE devices 130 receive relay requests from leaf IOE devices 120 that result in the list) that the base station 110 serves to choose which relay IOE devices 130 to associate with each leaf IOE device 120; the relay selection module 208 may consider various parameters such as the total energy consumption from the leaf IOE device 120 to the base station 110, the number of relay IOE devices 130 used to reach base station 110 from leaf IOE device 120, whether the awake cycles of the leaf IOE devices 120 and relay IOE devices 130 overlap, or the like; these parameters may be included by the relay IOE device 130 in the potential leaf list, or they may be inferred; based on this consideration, the relay selection model 208 may choose a relay IOE device 130 to associate with a leaf IOE device 120; Col. 16 / lines 28-42; leaf IOE devices 120 may each broadcast discovery chirps 565, such as discovery chirp 510 discussed with respect to FIG. 5A, within a discovery period, to relay IOE devices 130 within range 150; each of the relay IOE devices 130 may aggregate the information from received discovery chirps 510 into a respective list of leaf IOE devices 120 that they could potentially serve; each relay IOE device 130 may then send that information as a potential leaf list signal 570 (e.g., each sending a respective leaf list signal 570) to the respective base stations 110 that the relay IOE devices 130 are in communication with; the receiving base station 110 may use the information contained within the discovery chirps 565 to choose which relay IOE device 130 to associate with each leaf IOE device 120, as described above with reference to the relay selection module 208 of FIG. 2; Col. 15 / lines 55-60; the leaf IOE device 120 may expect a keep alive signal 560 to be received from the selected relay IOE device 130 every K transmission periods in response to the M-chirp signal in order to confirm that the selected relay IOE device 130 is still within range 150 of the leaf IOE device 120 (and/or that the connection remains unbroken; Col. 16 / lines 4-5; the choice of parameter K may involve a tradeoff between signal overhead and mobility latency]. 
Note:
A base station selects a relay from candidates within range of a leaf IOE device.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Gupta486 and Gupta110 in order to address challenges of mobility management downlink paging for IOE devices that employ sleep cycles to save power [Gupta110: Col. 1 / lines 54-56].

Regarding Claim 4 (Previously Presented),
further comprising a detector that detects a remaining battery level of the relay [Gupta486: remaining battery level == energy consumption; 0066; the wireless communication device may select a device that meets range/proximity, data latency, based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on an awake schedule of the other wireless communication device; and/or (iii) satisfying and/or optimizing an energy parameter selected from the group of energy parameters consisting of an energy consumption or a battery life of the other wireless communication device; 0051; in some instances an IoE device 102 only broadcasts a discovery message if it meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices].

Regarding Claim 7 (Previously Presented),
further comprising a detector that detects a QOS of the relay [Gupta486: 0066; QoS == pathloss or latency requirement; the wireless communication device may select a device that meets range/proximity, data latency, energy, and/or other parameters; for example, the wireless communication device may identify the other wireless communication devices (i) within a certain range based on a pathloss between the wireless communication devices, (ii) satisfying a data latency requirement based on an awake schedule of the other wireless communication device; and/or (iii) satisfying and/or optimizing an energy parameter selected from the group of energy parameters consisting of an energy consumption or a battery life of the other wireless communication device; 0051; in some instances an IoE device 102 only broadcasts a discovery message if it meets threshold battery power, power consumption, pathloss, and/or other values indicative that the IoE device 102 is suitable to serve as a relay to other IoE devices]. 

Regarding Claim 8 (Currently Amended), which recites the same claim limitations as in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 10 (Currently Amended), which recites the same claim limitations as in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 4-5 of the Remarks section that Gupta486 does not teach that “a first detector … detects a remaining battery level of each one of IoT devices in a network, a second detector … detects a QOS of each one of the IoT devices.”  Same argument applies to claims 8 and 10.
Examiner’s Reponse:
Gupta486 explicitly teaches that an IoE device 102 looking for a relay can detect and select a suitable relay device based on the discovery message(s) broadcast by other IoE devices 102 of the network 100; for example, the IoE device 102 may identify the device within its transmission range that meets or satisfies any data latency parameters and will have the least energy load relative to remaining battery power to serve as a relay, thus teaching the newly recited limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468